Citation Nr: 1736875	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-26 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from April 1948 to February 1956.  The Veteran passed away in June 1980, and the Appellant is seeking recognition as the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In March 2015, the Board remanded the issue for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

At the time of the Veteran's death, the Veteran and the Appellant were engaged in a common law marriage under the law of the State of Alabama.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of establishing entitlement to VA death benefits are met.  38 U.S.C.A. §§ 101, 103 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.55 (2016).




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Surviving Spouse

The Appellant contends that she was married to the Veteran at the time of his passing in June 1980.

For VA purposes, a "marriage" is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

A "surviving spouse" is defined as (1) a person in a recognized marriage for VA purposes; (2) who was the spouse of the veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b). 

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a) (2016).  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Id.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  Id.  

To enter into a valid common law marriage in Alabama, there must be (1) capacity; (2) "a present agreement, that is, a mutual understanding to enter at that time into the marriage  relationship"; (3) public recognition of the existence of the marriage; and (4) "cohabitation or mutual assumption openly of marital duties and obligations."  Skipworth v. Skipworth, 360 So.2d 975, 976-77 (Ala. 1978); see Scott v. Principi, 3 Vet. App. 352, 354 (1992).  The second requirement, present agreement, is often "simply inferred from cohabitation and public recognition."  Skipworth, 360 So.2d at 977.  "[N]o words of consent are required" to supply this requisite consent to enter into a common law marriage.  Scott, 3 Vet. App. at 354.  Divorce ending a ceremonial marriage does not necessarily end a common law marriage in Alabama.  If the couple continues to reside together, hold themselves out as husband and wife, and continue to act as if they are married, they are in a common law marriage.  See Huffmaster v. Huffmaster, 279 Ala. 594, 188 So. 2d 552 (1966) (upholding the trial court's finding that a common law marriage existed when the couple resumed cohabitating a couple of months after their divorce, held themselves out as married, and there was public recognition of the existence of the marriage).

The Appellant and Veteran wed in April 1955 in New York, and subsequently moved to Alabama.  In October 1979, they entered into a separation agreement, and a divorce decree was filed shortly thereafter.  The RO spoke with the Records Specialist in the Family Court Division in December 2016, but she could not verify that an official divorce was ever issued in that case.  

Even if there was a final divorce entered into, the Appellant contends that she and the Veteran continued to be married under the common law of the State of Alabama.  After she filed for divorce, the couple continued living together, sleeping in the same bed, and carrying on their lives as if still married.  The Appellant, the couple's daughter, and a friend submitted statements supporting the existence of a common law marriage through the behavior of the Veteran and Appellant after their divorce.  Until his death, the Veteran maintained the same primary residence as the Appellant.  The Veteran was diagnosed with cancer the same month as the divorce, and, due to his rapidly declining health, he was admitted to the VA hospital in June 1980.  The Appellant cared for her husband every day after the divorce, and even in the hospital, until his death at the end of June 1980.  

After a thorough review of the records, the Board finds that the Appellant is entitled to recognition as the surviving spouse of the Veteran for the purpose of eligibility for entitlement to VA death benefits.  

The Appellant meets the criteria for a common law marriage under Alabama law.  As such, as the Veteran's common law spouse, the Appellant was in a marriage recognized for VA purposes, she was the spouse of the Veteran at the time of his death, lived with the Veteran continuously until his death, and has not remarried since his death.  Evidence of records shows that the Veteran continued living with the Appellant, sharing the same bedroom, and holding themselves out as a married couple after their divorce petition.  There was also public recognition of the marriage, as demonstrated by the statement submitted by a friend.  As such, the Appellant is entitled to be the Veteran's surviving spouse.  Therefore, the Appellant has met the requirements of a "surviving spouse" under applicable law.


ORDER

Recognition as the surviving spouse of the Veteran for the purpose of establishing entitlement to VA death benefits is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


